Citation Nr: 1236182	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, for the period from July 23, 2004 to September 3, 2007.  

3.  Entitlement to a rating in excess of 70 percent for PTSD, for the period from September 4, 2007.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, including service in Vietnam from July 1968 to March 1969.  He received the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2004, July 2006, and August 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2006, the Veteran and his wife testified before a Decision Review Officer at the RO.  A transcript of that hearing is of record.  

In a January 2010 decision, the Board found that a rating in excess of 50 percent for PTSD was not warranted for the period from July 23, 2004 to September 3, 2007, but granted a staged rating of 70 percent for the period beginning September 4, 2007.  It also remanded for development the Veteran's claim for service connection for headaches, to include as secondary to his PTSD.  The Veteran appealed his PTSD disability ratings to the United States Court of Appeals for Veterans Claims (CAVC).  

In a July 2011 memorandum decision, the CAVC vacated the Board's January 2010 decision and remanded for an adequate statement of reasons or bases why the Veteran was not entitled to an initial higher rating for the period from July 23, 2004 to September 3, 2007, including potential entitlement to TDIU benefits under either 38 C.F.R. § 4.16(a) or (b) or an extraschedular rating under 38 C.F.R. § 3.321.  In the interim, the RO has completed development of the Veteran's secondary service connection claim for headaches.  Therefore, the issues currently before the Board are as they appear on the title page.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's headaches are the result of, or were chronically aggravated by, his service-connected PTSD.  

2.  Resolving all doubt in the Veteran's favor, for the period from July 23, 2004, when the Veteran filed his claim for service connection, to September 3, 2007, his PTSD is manifested by occupational and social impairment with deficiencies in most areas.  

3.  For the period from September 4, 2007, the evidence does not show that the Veteran's PTSD results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD, for the period from July 23, 2004, to September 3, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for a rating in excess of 70 percent for PTSD, for the period from September 4, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Given the determination reached in this decision the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the secondary service connection claim for headaches at present without detriment to the due process rights of the Veteran.  

The Veteran was notified via letters dated in August 2004 and September 2005 of the criteria for establishing service connection for PTSD and then for establishing higher ratings for his PTSD disability, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the March 2006 correspondence.  

After the correspondence dated in August 2004 was issued, the Veteran was granted service connection for PTSD and assigned an initial disability rating and effective date in the rating decision now on appeal.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled.  The subsequent September 2005 VCAA letter is deemed not necessary as no additional notice was required for this claim.  Dingess, 19 Vet. App. at 490-91.  In addition, since the original higher initial rating claim for PTSD was a "downstream" issue from that of service connection, notice pursuant to the original CAVC decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The duty to assist also has been fulfilled as VA and private medical records relevant to the Veteran's PTSD claim have been requested and obtained and the Veteran has been provided with several adequate VA examinations of his increased rating claim.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  



Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Headaches

The Veteran seeks service connection for his daily headaches.  In his written submissions and comments to medical examiners, he contends they are secondary to his service-connected PTSD.  

Service treatment records do not show any complaints of, or treatment for headaches, during service.  His March 1969 discharge examination did not indicate he had any tension or migraine headache abnormality.  

An August 2005 private psychiatric evaluation of the Veteran by R.H.S., M.D., noted that the Veteran had chronic headaches since 1987.  

A September 2005 private medical record of Dr. T.S. noted an approximately 20-year history of focal left-sided headaches not associated with nausea, vomiting, photophobia or phonophobia.  It was noted that the Veteran spoke with a psychiatrist treating him for PTSD who brought up the possibility that his headaches were related to his stress and depression.  Subsequent records of Dr. T.S. indicated that multiple medications had not made any significant changes and that these were not migraine headaches.  

A February 2006 private medical record of Dr. T.S. noted treatment for occipital headaches, including an occipital nerve block with no improvement.  

During a January 2006 VA mental examination, the Veteran told the examiner that he believed his headaches were related to PTSD.  He described the headaches as tremendous and reported that they had increased in intensity over the last year.  

The April 2006 report of a Board of Two, which examined the Veteran for PTSD, noted that the Veteran had more intense constant chronic headaches since his last examination.  

VA medical records have noted treatment for the Veteran's headaches.  For example, a May 2006 VA medical record noted that about three times a week the Veteran's daily headache had more severe pain that radiated into his face and caused numbness and pain in his cheek.  An occipital nerve block in 1992 relieved the pain for about a year.  Several repeated attempts at this block failed to relieve the pain.  A resident noted that this did not sound like a migraine headache and was probably a component of occipital/trigeminal neuralgia based on feelings of numbness as well as improvement with nerve block many years ago.  

An October 2006 VA medical record noted that the Veteran had chronic daily headaches since 1988, that there was no component of migraine features, and that it was unlikely there was much more to do for his symptoms.  The resident suggested that the Veteran's noncompliance with his CPAP machine for sleep apnea might be factoring into the pain.  

In June 2007 the Veteran reported no improvement and that his medications were not working.  The attending physician told the Veteran that his chronic daily headaches were very difficult to treat and that there were no scientific studies that showed any single medication or therapeutic modality was of benefit.  The physician noted that the Veteran had been tried on multiple medication formulations without benefit.  It was also noted that the Veteran was noncompliant with CPAP for his sleep apnea.  The Veteran was instructed not to use nonsteroidal anti-inflammatory drugs more than twice a week because they could cause complications with a rebound headache.  

The Veteran underwent a VA neurological examination in August 2007.  The Veteran complained that his headaches began in the mid 1980s.  He told the examiner that he had no history of blast injury that required treatment, but that he had several mini-exposures to artillery fire and once a mortar hit nearby and killed the person on his right.  The Veteran told the examiner that he had tried multiple medications throughout the years which had not helped.  His headache was constant and throbbing with a tight sensation and began in the occipital area.  It then worked its way to the front of his head to the left side and to his left cheek and has worsened over time.  There was no nausea or vomiting, but he reported some light sensitivity.  The Veteran also reported being incapacitated three to four days a week due to his headaches.

On examination, it was noted that the Veteran was not able to smell the alcohol wipe, but the remainder of the cranial nerves were intact.  An April 2007 magnetic resonance imaging (MRI) scan of the brain showed no acute intracranial pathology and there were no findings to suggest the cause of the Veteran's headache symptoms.  The VA examiner diagnosed chronic migraine headaches but referred to mental health any association between the headaches and PTSD.  

Private medical records dated from September 2007 to November 2007 from Dr. F.F. of the Diamond Headache Clinic in Chicago showed treatment for what Dr. F.F. diagnosed as the Veteran's post traumatic chronic daily headache.  

During his September 2007 VA mental examination, the Veteran reported that his headaches had become more debilitating.  He was frustrated because he had received numerous assessments about his headaches, but no clear effective treatment.  He slept more and more to avoid them and indicated that a 20 to 30 minute nap did offer some relief.  Three to four mornings per week he would go back to bed because of his headaches.  

A November 2007 VA medical record noted follow-up for chronic daily headaches.  The Veteran said he had seen a specialist who said that his headaches were related to his PTSD and that he planned to initiate a private treatment regimen once he could afford it.  

A December 2007 VA medical record noted that the Veteran had been seen at the Diamond Headache clinic in Chicago and diagnosed with headaches related to PTSD.  It was also noted that he slept well and that his mood was fair, but that he got frustrated.  The Veteran told the examiner that it felt like nothing helped his chronic headaches.  

In December 2007 the Veteran submitted from the Internet a news report about a study by a neurologist at Madigan Army Medical Center in Washington state that found almost one in five U.S. soldiers returning from Iraq was being diagnosed with migraines and had double the risk for PTSD, depression, and other psychiatric troubles.  

A December 2008 VA medical record noted a recurrence of headaches and that the Veteran was requesting Cymbalta, which he had stopped taking.  It was noted that the VA neurology clinic previously had approved a high dosage of Cymbalta to treat his headaches.  

The Veteran underwent a VA examination in July 2010.  The Veteran told the examiner that he began getting headaches in the late 1980s and that he now had daily day-long headaches.  Intensity varied on a daily basis from mild to severe.  He denied nausea, vomiting, or photosensitivity and noted that pain medications had not helped.  Past sinus surgery had not helped.  Headache episodes were incapacitating twice a week.  Sometimes there was numbing and tingling in the left cheek area.  It was noted that he took an early retirement buy-out from his employer in 1999 as he had used all of his sick leave on his headaches.  

On examination, cranial nerves were grossly intact.  Diagnosis was chronic migraine headaches.  After a review of the claims file, the VA examiner opined that the Veteran's chronic migraine headaches were at least as likely as not a result of his PTSD.  The examiner noted the study article which reported that headache sufferers were twice as prone to PTSD or depression.  While this Veteran was not an Iraq veteran, the examiner noted that the study was apparent that headache sufferers are twice as prone to PTSD or depression.  In addition, a letter from Dr. F.F. stated that the Veteran had posttraumatic chronic daily headaches since September 2007 and Dr. F.F. was a headache specialist.  

An addendum in May 2011 was prepared by a VA physician who did not see the Veteran.  After reviewing the claims file, the examiner noted that it was very clear that the Veteran has severe PTSD and had severe headaches, now daily, for more than 20 years.  The VA reviewer further noted that whereas headaches do not in and of themselves cause PTSD, and PTSD does not typically cause headaches as one of its more common or better described associated symptoms, chronic fatigue is known and has been shown very clearly to lower the pain threshold and increased pain has been shown very clearly to decrease restorative sleep.  Therefore, the May 2011 reviewer opined that in this case although the Veteran's headaches certainly did not cause his PTSD the nightmares and poor sleep associated with his PTSD almost certainly worsened the perceived pain of the headache.  

Based on the evidence of record the Board finds that service connection for headaches is warranted in this case.  As noted above, the Veteran is currently diagnosed with chronic migraine headaches by VA and with posttraumatic chronic daily headache by a private specialist.  While there is no medical opinion of record indicating that the Veteran's headaches are related to his period of active service, and the record does not contain sufficient evidence to grant direct service connection, secondary service connection is available for this claim if there is evidence that the headaches were either caused by or aggravated by a service-connected disability.  The report of the July 2010 VA examiner, the private treatment records of Dr. F.F. showing a diagnosis of posttraumatic headaches, and the opinion of the May 2011 VA reviewer all demonstrate that the Veteran's headaches were proximately due to or the result of his service-connected PTSD.  Therefore, secondary service connection for headaches is warranted.  

Increased Ratings - Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

PTSD

In the appealed December 2004 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective July 23, 2004, the date the Veteran's claim of entitlement to service connection for PTSD was received.  In his September 2005 Notice of Disagreement the Veteran disagreed with the initial 30 percent rating and contended he was entitled to a higher rating.  In a July 2006 rating decision, the RO increased the Veteran's rating for his service-connected PTSD to 50 percent, effective as of the date of the original claim.  In its January 2010 decision, the Board awarded a staged rating of 70 percent for the period beginning September 4, 2007.  

The Veteran's PTSD rating has been adjudicated pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

From July 23, 2004 to September 3, 2007

A July 2004 private treatment record noted that the Veteran reported distressing and troubling symptoms which began during wartime and worsened somewhat with his retirement from Lockheed in 1999.  He told the examiner that he never sought psychiatric evaluation due to fear of the impact it could have on his security clearance.  

The Veteran underwent a VA mental examination in October 2004.  He reportedly experienced an increase in the frequency of PTSD symptoms since his retirement from civilian employment in 1999.  He had a stable marriage of 40 years and had maintained employment with the same company for 36 years before his retirement.  The Veteran lived with his wife and mother-in-law.  He had two grown sons and four grandchildren whom he described as "the light of my life."  Despite his long history of employment with Lockheed, he did not form any close relationships with coworkers.  He did not experience pleasure or gratification from his employment.  He considered his employment merely as a means for supporting his family.  His social contacts were limited almost exclusively to his family.  He did not have any friends and occasionally saw his brother on a very irregular basis. 

The Veteran had few interests, played computer games, occasionally read fiction, occasionally watched movies with his wife and went to restaurants with his family.  In restaurants, however, he had to sit with his back to a wall.  He owned several guns and rifles and slept with a loaded shotgun under his bed.  Recently he discontinued the practice of keeping a loaded pistol in his night stand.  He had a long history of sleep disturbance and could only sleep for a few hours at a time before being awakened by nightmares.  After awakening, he had difficulty returning to sleep.  He did not like taking medication for his sleep impairments because he did not like the side effects, namely a groggy feeling in the morning.  

The Veteran had a recurring nightmare of being ambushed while patrolling on a trail in Vietnam and having his throat slashed.  The frequency of this recurring dream had increased since his retirement in 1999.  He would have night sweats when he had this recurring dream.  His wife indicated that he typically moaned, groaned or screamed out during this dream.  Additionally, he had increasing intrusive memories of Vietnam since his retirement.  In recent years he had increasing difficulty interrupting and stopping the memories.  

The Veteran was hypervigilant for danger away from his house; however, in his home he felt safe and secure.  He startled easily and did not like people coming up from behind.  Some noises caused an exaggerated startle response.  He had a history of irritability and anger.  His wife equated living with him to "living with a coiled rattlesnake."  At work he often had overt verbal conflicts with both supervisors and those he supervised.  

He seldom spoke to others about his experiences in Vietnam and actively avoided conversations with others about experiences in Vietnam.  His most disturbing memory in Vietnam involved leading a recon platoon that was ambushed resulting in the loss of 5 soldiers and required him to kill an enemy combatant who was 15-20 feet away.  At the urging of his brother he began going to the Vet Center for individual counseling; however, he remained cautious and somewhat resistant to participating in counseling.  He rejected recommendations that he participate in group therapy with other combat veterans.  

Objectively, the Veteran was oriented to person, place, time and situation.  He maintained a spontaneous affect with smiles and displayed humor.  At times his speech was rapid.  His thought process was goal directed; however, at times, he gave excessive details and rambled circumstantially.  He did not express bizarre thinking and his energy level was high.  He had no history of suicidal or homicidal ideation.  

The examiner explained that the Veteran experienced an array of symptoms consistent with moderate PTSD.  He relieved combat trauma through nightmares and intrusive memories and experienced serious distress as a result.  He had persistent daily hyperarousal in various forms to a mild to moderate degree and had a long history of sleep disturbance.  The Veteran experienced numbing of general responsiveness to a mild to moderate degree.  He felt close to his family.  However, he did not have any friends and in 36 years of employment did not form any meaningful relationships and did not feel any satisfaction or enjoyment in his work.  

The examiner noted that the Veteran experienced a distinct increase in the frequency of his nightmares and intrusive memories since he retired; his overall sleep disturbance had worsened and his success at interrupting and stopping disturbing memories had decreased.  Diagnosis was PTSD and a GAF score of 60 was assigned.  

In October 2004 correspondence, a Vet Center counselor reported that the Veteran had been receiving individual, weekly counseling since June 2004.  He noted that the Veteran had been assigned to a Special Forces group near the Cambodian border and had multiple experiences of coming under artillery, rocket, and small arms fire.  He also participated in patrols and ambushes and was exposed to the death of enemy and friendly combatants.  The Veteran's most prominent PTSD symptom was a nightmare related to an actual incident in Vietnam.  The Veteran was leading a patrol which was ambushed and took casualties, including the death of Montagnard troops under his direction.  He was suddenly ambushed and had to fight for his life.  

He was also hypervigilant and irritable and his wife described living with him as living with a "coiled rattlesnake" because he could become angry suddenly and lash out verbally.  He avoided activities and places that aroused memories of Vietnam.  The counselor explained that the effects of the Veteran's PTSD symptoms had been most troublesome since his retirement. It was explained that the PTSD symptoms were intrusive in nature and interfered with his ability to function optimally. 

In an August 2005 private psychiatric evaluation by R.H.S., M.D., the Veteran reported having nightmares, flashbacks, hyper-vigilance, startle response, decreased activity, sleep disturbance, impulsivity, and rage reactions.  While he was cooperative throughout the examination, his speech was pressured.  While he was oriented to time, place, person and situation, he reported constant feelings of tension, anxiety and depression.  He had sleep impairments and one specific recurring nightmare about being ambushed and having his throat slit while on patrol on a trail in Vietnam.  

Diagnosis was PTSD.  The private examiner explained that the Veteran had problems with his primary support group in that he was unable to maintain relationships with anyone outside of his immediate family.  He had problems effectively relating to others and had other psychosocial problems due to his exposure to the disasters of war.  It was explained that he remained withdrawn, avoided friends, had rage reactions with his wife, and had nightmares.  He had no drive to get anything done and did not feel like a member of normal society due to his actions in the war.  His current GAF score was given as 41 and the examiner stated that in the past year had been no better than 43 "at best."  

In October 2005 correspondence, a Vet Center counselor explained that the Veteran suffered from chronic PTSD that had a longstanding negative impact upon his social functioning.  His PTSD also affected his occupational functioning in that his isolation/avoidance tendencies set him apart as a loner at work and may have negatively affected his potential for advancement.  His PTSD also prevented him from pursuing employment in recent years due to his difficulties with concentration, poor frustration tolerance with anger outburst potential, and being around others for extended periods of time.  

During a January 2006 VA examination, the Veteran had a tendency to "vociferously" present his case.  The examiner noted family, education and employment history.  The Veteran reported that he had many negative experiences in Vietnam that over time had resulted in many problems in his marriage and career; after his retirement the problems became more obvious.  He reported that his PTSD symptoms had increased; however, he was not taking medication to help regulate the PTSD symptoms.  He reportedly had also become more emotional.  In this regard, he explained that he cried, sometimes, when he looked at an old photograph taken during his service in Vietnam.  He reported that he was hypervigilant and noted locking his doors a lot as an example.  He had poor sleep habits and had startle effect.  

He reported that his nightmares (specifically being ambushed while patrolling a trail and having his throat slit) were worse and occurred more often.  He only had one dream per week, down from three, described as a sort of "war movie."  The sound of helicopters made him sad.  He kept a pistol in his night stand.  He had daily thoughts about his experiences in Vietnam.  

The Veteran reported that the frequency of his psychiatric symptoms was "pretty often" and severe enough to make him cry.  His symptoms were getting worse; however, he did not take any medication.  He had not been employed for six years and reported he didn't advance at his previous job because he self isolated and didn't get along with the bosses.  He had no social interests outside of spending time with his wife.  He had passing thoughts of suicide, but never any real intent or ideation.  He had no impairment of thought processes or communication, no delusions, obsessive or ritualistic behavior, or problems with orientation.  He had some complaints of sleep impairment.  He was on medication for headaches and reportedly was advised that the medicine was also for depression.  

After a detailed description of previous medical records, the examiner noted that the Veteran's symptom presentation appeared "rote and facile."  The examiner said that he was unable to determine a downward trajectory of symptoms in the last year and four months although the medical record supported such.  Diagnosis was moderate PTSD.  The examiner also expressed his difficulty in envisioning this Veteran to be as isolated as he described.  The veracity of the Veteran's reported symptoms was questioned; however the examiner noted that his judgment was subjective.  A GAF score of 58 was assigned. 

In an April 2006 report of a Board of Two examination, the examiners noted there was uniform agreement that the Veteran suffered from PTSD; the discrepancy arose in the assigned GAF score.  The examiners noted the Veteran's assigned GAF scores:  60 (10/04 VA examination), 41 (8/05 private treatment record), and 58 (1/06 VA examination).  The Board of Two examination was apparently arranged because the Veteran suspected that the January 2006 VA examiner was prejudiced in his evaluation.  

The examiners referred to the DSM-IV and explained that when multiple professionals examine the same patient they may assign different GAF scores because the score is subjective, not objective.  The examiners assigned a current GAF score of 51, reflecting deterioration in the Veteran's functioning in the past 18 months.  However, the examiners still considered his functioning to be higher than what was reflected in the August 2005 private treatment record of Dr. R.H.S. (GAF of 41).  

The examiners concurred with the findings of the August 2005 private treatment record in that they agreed the Veteran re-experienced combat trauma (nightmares and intrusive recollections) to a serious degree.  However, they differed concerning psychic numbing and familial functioning.  The August 2005 private report noted problems with feelings of detachment and estrangement from others, restricted range of affect and inability to have loving feelings.  The current examination recognized that he had problems with interpersonal relationships outside his immediate family; however, he had an emotional bond with his wife, sons and grandchildren which was a major strength.  The importance of his family provided motivation to hold a job he did not enjoy and to be a responsible employee when faced with frequent work stress.  

On mental status examination, the Veteran had difficulty maintaining thought organization and cooperating with interview structure.  Throughout the interview he had a calm and spontaneous affect with displays of irritability, anger, humor and emotional warmth about his family.  His thoughts were organized loosely and he rambled circumstantially and tangentially and he spoke with pressured speech at times.  He did not differentiate more important from less important details.  He did not display the ability to structure himself and required frequent structure.  He did not express bizarre thinking and denied a history of homicidal or suicidal thoughts.  

Most aspects of the Veteran's day-to-day life were unchanged from previous examinations. However, there were two important changes, increased irritability and anger and more intense constant chronic headaches.  These noted changes had created more intrapersonal distress and somewhat more interpersonal conflicts.  The examiners concluded that the Veteran had not experienced a remission in his overall PTSD symptomatology. Diagnosis was chronic PTSD.  

In February 2006 correspondence, the Vet Center counselor noted that although the Veteran was able to maintain employment with the same employer throughout his work career, this came at a price.  The Veteran disliked his job, did not establish relationships with others at work, and did not have the upward mobility on the job that might have been expected given his strong work ethic, attention to detail, and competence.  He had little patience with others and spoke his mind in situations where the smart career move would have been to keep his opinions to himself.  The counselor noted too that the Veteran's PTSD symptoms had clearly adversely impacted both his career and his quality of life though he had a stable marriage and job.  

During his September 2006 RO hearing, the Veteran testified that he believed that his PTSD was getting progressively worse and he thought that the majority of medical professionals who had seen him rated him on the lower rather than the higher side.  He also noted that the Board of Two had explained that the GAF scores were subjective.  He also testified that he thought several times a day about his ambush in Vietnam and had nightmares twice a week about his throat being cut in Vietnam.  His wife testified that the Veteran screamed and woke up the whole house when he had this dream and that his nightmares had gotten significantly worse.  She said he felt guilty for the five people who died in the ambush due to his mistake.  The Veteran and his wife also complained of his increasing short-term memory loss and his wife said that he was very short-tempered and very inpatient.  

Resolving all reasonable doubt in favor of the Veteran, for the period from July 23, 2004 to September 3, 2007, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas or a 70 percent disability rating.  Based on the observations made in the CAVC memorandum decision of July 2011, the lay and medical evidence of record is in relative equipoise as to whether the Veteran's PTSD symptoms worsened during this time period.  

There was evidence of frequent nightmares about being ambushed in combat, daily recollections of combat, impaired impulse control or unprovoked periods of irritability described by his wife, hypervigilance, passing thoughts of suicide, pressured speech, and an inability to establish and maintain effective relationships.  The August 2005 private psychiatric evaluation also noted serious PTSD symptoms.  On the other hand, the October 2004 VA examiner opined that the Veteran showed moderate PTSD symptoms, and the April 2006 VA examiners noted PTSD symptoms that bordered between the moderate and the serious.  Moreover, GAF scores assigned to the Veteran in this time period ranged widely from 41 to 60, which represent symptomatology ranging from serious to moderate symptoms.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran is entitled to a 70 percent rating for the period from July 23, 2004 to September 3, 2007.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the evidence.  Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the August 2005 private evaluation and the other evidence of serious PTSD symptoms are sufficient to provide support for the award of an initial 70 percent disability rating for the period from July 23, 2004 to September 3, 2007.  

The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 100 percent, which requires total occupational and social impairment.  The Veteran did not exhibit the symptoms noted in the criteria for the assignment of a 100 percent rating outlined above.  During the period from July 23, 2004, to September 3, 2007, there was no objective evidence of gross impairment in thought processes or communication; persistent hallucinations; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In addition, information in the claims file shows that the Veteran enjoys a good relationship with a supportive wife.

The Board finds that the symptomatology described in the medical and lay evidence for the period from July 27, 2004 to September 3, 2007, is more consistent with the rating criteria for the 70 percent rating rather than with either a lower 50 percent or a higher 100 percent disability rating.  Thus, the Board will resolve all reasonable doubt in this matter and find that a 70 percent rating for PTSD, but no higher, is warranted for the period from July 27, 2004 to September 3, 2007.  

From September 4, 2007

In September 2007, the Veteran underwent another VA examination by one of the two April 2006 VA examiners.  He reported that his nightmares had increased in frequency.  He continued to have the nightmare about being ambushed and having his throat slit.  He screamed and would lash out during this nightmare and his breathing became more rapid.  He averaged two to three of these nightmares per week.  He had extreme startle response which, according to his wife, was getting worse.  His headaches and pain medication were interfering with his memory functioning.  He visited with family members two to three times per month; however, he found the visits too overwhelming and demanding and would be relieved when people left.  He had planned to go back to work on a part-time basis after his retirement; however, due to his PTSD symptoms and headaches he had given up on that desire.  He did not have any friends and did all of his activities solo, with the exception of one couple whom he and his wife saw every few months.  He reported that he could not handle more frequent contact than that.  His most usual activity was going to doctor appointments for himself or for his wife or mother-in-law.  He reported that he performed his grooming just to appease his wife; otherwise, he lacked the motivation and drive to do it on his own.  

On examination, the Veteran's speech was slightly pressured and could be tangential at times.  His thought content was logical and goal directed.  He denied suicidal and homicidal ideation.  He displayed an intense and anxious presentation.  His short term memory and concentration were affected and his sleep was disrupted and reduced in quantity.  He had symptoms of trauma re-experiencing with intrusive memories, flashbacks and nightmares.  He had extreme startle response and was hypervigilant.  He woke up approximately four to five times per night.  He avoided social settings and preferred to be by himself.  He lost his temper and was easily provoked, especially when people did things incorrectly.  He described himself as a control person.  He believed that he would be held accountable for the deaths that he caused in Vietnam.  

Diagnosis was prolonged, severe PTSD.  A GAF score of 45 to 48 was assigned.  The examiner also stated that he normally hesitated to give a personality disorder diagnosis; however, he concluded that this Veteran's personality traits made it difficult for him to handle his PTSD.  The Veteran was a self-described control person who liked everything right and would become upset when people did things incorrectly.  Additionally, he had anxiety and PTSD, often feeling like he had no control over his PTSD symptoms.  The examiner advised that treatment should focus on helping the Veteran with his compulsive style and black and white thinking.  

In November 2007 correspondence, the Vet Center counselor noted that three particular problems had surfaced: the recurrent nightmare; the profound guilt associated with his patrol being ambushed with lives lost; and the chronic, persistent, and painful headaches.  

In his December 2007 VA Form 9, the Veteran objected to the September 2007 VA examiner's comments about his personality traits.  The Veteran noted that he passed the Special Forces psychological test and a compulsive and controlling personality could have arisen from his military training.  

The Veteran was seen at a VA mental health clinic in January 2010.  He complained of worsening PTSD symptoms over the past six months since discontinuing counseling at the Vet Center.  He reported increased intrusive thoughts, triggers from the news, restless nights, self-isolation, and past fleeting thoughts of suicide when his headaches are worse.  It was noted he had been on Cymbalta for three years, which was originally prescribed for his headaches.  It was also noted that his mother-in-law had recently died.  Diagnosis was chronic PTSD with an assigned GAF score of 50.  An assessment indicated that the Veteran was trying to restart group therapy and that he was ok with starting medications.  

The Veteran underwent a VA examination in March 2010.  The Veteran complained of daily sleep problems, nightmares almost every night, intrusive thoughts, and increased irritability.  He believed that the nightmares were more frequent than they used to be.  He still had recurrent thoughts about the ambush in Vietnam which he felt responsible for.  He said that medications he was taking for PTSD had helped with his headaches, but he did not feel much improvement in his overall mood state.  The Veteran also told the examiner that he began work at Lockheed Martin before service then returned after discharge and worked until he was offered early retirement as severe headaches interfered with his ability to do his job.  He thought his PTSD symptoms had worsened since retirement and decided not to seek another job because he felt physically unable to manage the demands of a job.  The Veteran seldom interacted with other people, had only a "nodding" acquaintance with neighbors, and seldom saw one close friend.  He conceded anger management problems.  

On mental status examination, the Veteran was punctual and groomed and he did not appear in significant distress.  He was stiff and reserved, but coherent.  Reasoning, recall, judgment, concentration, and communication abilities appeared to be within normal limits.  The examiner found that the Veteran's PTSD symptoms had persisted since service in Vietnam and were moderate.  The examiner also opined that the Veteran had not had any significant remission, and although he was able to complete a successful career at Lockheed Martin, it did not appear that he would be able at this time to work on a full-time basis without having significant difficulties and confrontations with other workers and supervisors.  He also noted that the Veteran had withdrawn almost totally from all social contact.  Diagnosis was PTSD with a GAF score of 60.  

The Board finds that the evidence of record for the period from September 4, 2007 does not show PTSD manifested by total occupational and social impairment, or entitlement to a 100 percent schedular rating.  There was no objective evidence of gross impairment in thought processes or communication; persistent hallucinations; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Moreover, GAF scores assigned to the Veteran in this time period ranged widely from 45 to 60, which represent again symptomatology ranging from serious to moderate symptoms.  While some of his GAF scores during this time period only reflect moderate symptoms, no GAF score during this time period would suggest an increase from his currently assigned 70 percent schedular rating.  

The Board finds that the symptoms for the period beginning on September 4, 2007 are consistent with VA's rating criteria for his current 70 percent rating rather than with the criteria for total occupational and social impairment.  

Consideration has been given to assigning further staged ratings for this claim; however, a 70 percent rating has now been assigned for the entire rating period on appeal.  At no other time during the appeal period has the evidence and the Veteran's PTSD symptoms warranted the assignment of a rating higher than what has been herein assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Veteran's PTSD disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The rating criteria are not inadequate in this case; the Veteran simply does not meet the schedular criteria for a 100 percent rating in the time periods examined in this appeal.  

As noted by the CAVC, however, there is evidence of marked interference with employment in this case.  As the Board finds that the issue of a TDIU is inextricably intertwined with the decisions made herein, the Board, in the section below, will remand the issue of the Veteran's eligibility for an award of TDIU.  


ORDER

Entitlement to service connection for headaches as secondary to PTSD is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an initial disability rating of 70 percent for PTSD, from July 23, 2004 to September 3, 2007, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 70 percent for PTSD, for the period from September 4, 2007, is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

As noted in the Introduction, the CAVC found in its July 2011 decision that the issue of a TDIU was raised by the record in the Veteran's appeal for a higher rating for his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the TDIU claim is part and parcel of the Veteran's higher rating claim for his service-connected PTSD.  

In this case, the Veteran is currently service connected for six disabilities: for PTSD with a 70 percent disability rating; for diabetes mellitus, type II, with a 20 percent disability rating; for peripheral neuropathy of the left lower extremity secondary to diabetes with a 10 percent disability rating; for peripheral neuropathy of the right lower extremity secondary to diabetes with a 10 percent disability rating; for erectile dysfunction secondary to diabetes with a noncompensable disability rating; and for headaches secondary to PTSD which the Board has just granted in the decision above.  

Thus, he clearly meets the minimum percent rating requirement of 38 C.F.R. § 4.16(a) and the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  

In the decision above, the Board has increased the initial disability rating for the Veteran's PTSD from 50 percent to 70 percent as well as granted his claim for secondary service connection for headaches.  In order to be faithful to the CAVC's memorandum decision of July 2011, the Board directs that once the RO has finished implementing the Board's decision above (granting the Veteran service connection for headaches and assigning a disability rating) and increasing the disability rating for PTSD, for the period from July 23, 2004 to September 3, 2007, from 50 percent to 70 percent, it should then consider the Veteran's eligibility for a TDIU.  

The Board notes that the October 2004 VA mental examiner indicated that the Veteran worked for the defense contractor Lockheed Martin for 36 years, but the record does not disclose his exact positions there or his educational background.  As this claim was raised by the Court in July 2011, and has not been the subject of development as yet, it would be premature for the Board to consider the TDIU issue at this juncture when there are personal and employment details that have not been developed.  Therefore, in view of the holding in Rice, the Board will bifurcate the TDIU claim and adjudicate it separately from the higher rating claims decided above.  Further, there is insufficient medical evidence to determine if the criteria for a TDIU are met in this case.  

Even though the Veteran currently meets the schedular requirements for a TDIU, the Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  As such, the Board has determined that it must remand this issue in order to determine whether the Veteran could be entitled to an award of TDIU.  See Rice, 22 Vet. App. at 453.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the RO for consideration thereof in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran and his attorney with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  Thereafter, the RO shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of an appropriate VA employability examination and/or social and industrial surveys.  

3.  After all development has been completed the RO shall adjudicate the Veteran's TDIU issue.  If the benefit sought on appeal remains denied, the Veteran and his attorney shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


